Per Curiam:
This is a case in which an injunction pendente lite should be granted to preserve the status quo until a trial can be had. The order appealed from will, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted. The terms of the injunction and the amount of security to be given will be fixed on the settlement of the order Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted. Order to be settled on notice.